UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4404


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN HORTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:12-cr-00576-TLW-6)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, PA, Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn Horton pled guilty pursuant to a plea agreement

to one count of conspiracy to possess with intent to distribute

powder cocaine and cocaine base, in violation of 21 U.S.C. § 846

(2006), and was sentenced to 192 months in prison.                    Horton’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether the

district court:     (1) complied with Fed. R. Crim. P. 11 when the

court   accepted    Horton’s    guilty    plea;   (2)   erred    in   denying

Horton’s   motion   for   a    downward   departure     sentence;     and   (3)

properly determined that Horton was a career offender.                 Horton

has not filed a pro se supplemental brief, despite receiving

notice of his right to do so, and the Government has declined to

file a responsive brief.       We affirm.

           The purpose of the Rule 11 colloquy is to ensure that

the defendant knowingly and voluntarily enters the guilty plea.

See United States v. Vonn, 535 U.S. 55, 58 (2002).              Thus, before

accepting a guilty plea, a trial court must inform the defendant

of, and determine that he understands the nature of, the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.         Fed. R. Crim. P. 11(b).           The

court also must determine whether there is a factual basis for

                                     2
the plea.     Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).

            There    is   a   strong    presumption      that     a       defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.       United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir.   1995).       Additionally,      in   the    absence   of       a    motion   to

withdraw a guilty plea in the district court, we review for

plain error the adequacy of the guilty plea proceeding under

Rule 11.    United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).     “To establish plain error, [Horton] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                 United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                  Even if Horton satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”           Id. (internal quotation marks and

citation omitted).

            Horton has not presented any evidence or argument to

demonstrate plain error.         Indeed, the record reveals that the

district court fully complied with Rule 11’s requirements during

the plea colloquy, ensuring that Horton’s plea was knowing and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed

                                        3
the    offenses   to    which    he    was       pleading         guilty.      Horton      also

attested      during    the     hearing      that          he     fully    understood      the

ramifications of his guilty plea, and that no one made promises

to    him   outside     those    made     by         the    Government       in    his     plea

agreement.         We    conclude      that          Horton’s       plea     was     knowing,

voluntary,       and    supported       by       a     sufficient          factual       basis.

Accordingly, we affirm Horton’s conviction.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                    See Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).             This review requires consideration of

both    the    procedural       and    substantive              reasonableness       of     the

sentence.      Gall, 552 U.S. at 51.                  We first assess whether the

district      court     properly      calculated            the     advisory       Guidelines

range, considered the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2013), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Gall, 552 U.S. at 49–51; United States v. Lynn, 592 F.3d 572,

575–76 (4th Cir. 2010).            If the sentence is free of significant

procedural error, we review the substantive reasonableness of

the sentence, “examin[ing] the totality of the circumstances to

see    whether    the    sentencing       court            abused    its    discretion       in

concluding that the sentence it chose satisfied the standards



                                             4
set forth in § 3553(a).”           United States v. Mendoza–Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

             In this case, the district court properly calculated

Horton’s Guidelines range, 1 granted the Government’s motion for a

downward departure sentence, 2 treated the Guidelines as advisory,

and considered the applicable § 3553(a) factors.                      Moreover, the

record      establishes     that   the    district        court    based      Horton’s

sentence on its “individualized assessment” of the facts of the

case.       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).      Accordingly, we conclude that Horton’s sentence is both

procedurally and substantively reasonable.

             In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                            We

therefore     affirm   the    district    court’s        judgment.      This    court

requires that counsel inform Horton, in writing, of the right to

petition     the   Supreme   Court   of       the   United   States     for   further

review.       If   Horton    requests     that      a   petition   be   filed,    but

        1
       We discern no error in the district court’s decision to
classify Horton as a career offender.        See U.S. Sentencing
Guidelines Manual § 4B1.2 cmt. n.1 (2012); United States v.
Allen, 446 F.3d 522, 529-30 (4th Cir. 2006).
        2
       We may not review the district court’s decision to deny
Horton’s motion for a downward departure.      United States v.
Brewer, 520 F.3d 367, 371 (4th Cir. 2008) (“We lack the
authority to review a sentencing court’s denial of a downward
departure unless the court failed to understand its authority to
do so.”).



                                          5
counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Horton.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                        6